Case 5:20-cv-00627-TJH-GJS Document 38 Filed 04/02/20 Page 1 of 3 Page ID #:568
     Case 5:20-cv-00627-TJH-GJS Document 38 Filed 04/02/20 Page 2 of 3 Page ID #:569



 1    Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 2    27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 3    Apr. 1, 2020), ECF No. 17.
 4          Based on the incorporated factual and legal grounds, and the facts and arguments
 5    presented, here,
 6

 7          It is Ordered that the application for a temporary restraining order be, and
 8    hereby is, Granted.
 9

10          It is further Ordered that Respondents shall, by 5:00 p.m. on April 3, 2020,
11    release Petitioner Luis Lopez Salgado from custody pending further order of this Court,
12    and subject to the following conditions of release:
13          1.    Petitioner shall reside, and shelter in place, at the residence of his mother,
14                Maria Elena Salgado, at 2240 S. Wall Street, Apt.14, Los Angeles,
15                California 90011. [“the Residence”];
16          2.    Petitioner shall be transported from the Adelanto Detention Center directly
17                to the Residence by his attorney, Jose Garcia;
18          3.    Petitioner shall not leave the Residence, pending further order of the
19                Court, except to obtain medical care;
20          4.    Petitioner shall not violate any federal, state or local laws;
21          5.    Petitioner shall not use or possess alcohol or illegal drugs; and
22          6.    At the discretion of DHS and/or BICE, to enforce the above restrictions,
23                Petitioner’s whereabouts may be monitored by telephonic and/or electronic
24                and/or GPS monitoring and/or a location verification system and/or an
25                automated identification system.       If necessary to comply with the
26                permitted monitoring, Petitioner shall ensure the presence of a residential
27                telephone line without devices and/or services which may interrupt
28                operation of any monitoring equipment.

                                                  Temporary Restraining Order – Page 2 of 3
Case 5:20-cv-00627-TJH-GJS Document 38 Filed 04/02/20 Page 3 of 3 Page ID #:570
